                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Jeffery LaCroix, as trustee for the next of     Case No. 18-cv-2448 (PJS/SER)
kin of William Roy St. John,

              Plaintiff,
v.                                                            ORDER

Tendeh Brownell, individually and in his
professional capacity; Matthew Elmore,
individually and in his professional
capacity; Ian Sinclair, individually and in
his professional capacity; Lindsey
Jennelle, individually and in her
professional capacity; and the State of
Minnesota,

              Defendants.


Federick J. Goetz, Goetz & Eckland P.A., 615 First Avenue Northeast, Suite 425,
Minneapolis MN 55413 (for Plaintiff); and

Jeffrey Kent Bowman, Minnesota Attorney General’s Office, 445 Minnesota Street,
Suite 1100, St. Paul MN 55101 (for Defendants).


PATRICK J. SHILTZ, United States District Judge
       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records, and proceedings herein, IT IS HEREBY ORDERED that:

     1. The Report and Recommendation is ADOPTED;
   2. Plaintiff’s Motion for Approval of Settlement and Distribution of Proceeds (ECF

      No. 18) is GRANTED.



LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 7, 2019


                                                    s/Patrick J. Schiltz
                                                    PATRICK J. SHILTZ
                                                    United States District Judge
